DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Duqi et al (U.S. Pub #2010/0192689), in view of Suh et al (U.S. Pub #2012/0034390)
With respect to claim 7, Duqi teaches a method for producing a micromechanical device (Fig. 11, 100; MEMS component 207, Paragraph 85) having a damper structure (Fig. 11, 246 and Paragraph 88), the method comprising the following steps:
(A) providing a micromechanical wafer having a rear side; 
(B) applying a liquid damper material onto the rear side; 
Duqi does not teach 
(B) applying a liquid damper material onto the rear side; 
(C) pressing a matrix against the rear side to form at least one damper structure in the damper material; 
(D) curing the damper material; and 
(E) removing the matrix.  
Suh teaches 
(B) applying a liquid polymer (Fig. 4, 20 and Paragraph 54) material onto the a side; 
(C) pressing a matrix (Fig. 2, 50’ and Paragraph 54; Fig. 5, 60’ and Paragraph 61) against the side to form at least one polymer structure in the polymer material; 
(D) curing the polymer material (Paragraph 60); and 
(E) removing the matrix (Fig. 3).  
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to produce the polymer damper structure of Duqi using the process taught by Suh in order to control the size/shape of the structure (Paragraph 20 and 72). 
With respect to claim 10, Suh teaches wherein in step (B), the damper material is applied in structured form by dispensing (Paragraph 49), or screen printing or stencil printing.  
With respect to claim 11, Suh teaches in step (D), the curing of the damper material is induced by baking, and/or by UV radiation (Paragraph 60).  
With respect to claim 12, Duqi teaches that after step (E), the micromechanical wafer is singularized into individual chips in a step (F) (Paragraph 19, 64, 72)

Claim 9 rejected under 35 U.S.C. 103 as being unpatentable over Duqi and Suh, in view of Tien et al (U.S. Pub #2007/0110962).
With respect to claim 9, Duqi and Suh do not teach that the matrix is covered or coated with a release agent or is made from a release agent which is easily separable from the damper material. 
 Tien teaches a matrix covered or coated with a release agent or is made from a release agent which is easily separable from the polymer material (Paragraph 15). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide a release agent on the matrix of Suh as taught by Tien in order to allow the structure to be separated from the matrix without collapsing or irreparably deforming the micropattern (Paragraph 15). 

Allowable Subject Matter
Claim 8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P SANDVIK whose telephone number is (571)272-8446. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN P SANDVIK/Primary Examiner, Art Unit 2826